

116 HR 4232 IH: Protecting Local Authority and Neighborhoods Act
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4232IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Mr. Case (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to ensure the ability to enforce State and local law
			 relating to leasing and renting of real property, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Local Authority and Neighborhoods Act or the PLAN Act. 2.Ensuring Ability to Enforce State and Local Law Relating to Leasing and Renting of Real Property (a)No Effect of Communications Law on Claims Regarding Lease or Rental of Real PropertySection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended by adding at the end the following:
				
 (3)No Effect on Claims Regarding Lease or Rental of Real PropertyParagraph (1) shall not apply to any claim in a civil action under State law asserted after the date of the enactment of this paragraph against a provider of an interactive computer service if—
 (A)the claimant alleges such provider facilitated the lease or rental of real property in a circumstance in which a law or contractual agreement restricts such lease or rental;
 (B)the claimant provides written notice of the alleged violation to such provider; and (C)such provider fails to cure the alleged violation within 30 days after the date on which such provider receives such notice..
			(b)No Effect of Communications Law on Real Property Leasing or Rental Requirements and Protection of
 Property RightsSection 230(e) of the Communications Act of 1934 (47 U.S.C. 230(e)) is amended by adding at the end the following:
				
 (6)No Effect on Real Property Leasing or Rental Requirements and Protection of Property RightsNothing in this section (other than subsection (c)(2)(A)) shall be construed to prevent any State or unit of local government from enforcing a law that restricts any provider of an interactive computer service from facilitating the lease or rental of real property.
					.
			